Citation Nr: 0924489	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-38 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from November 1942 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  

In May 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Traumatic arthritis of the right ankle had its onset during 
active service.  


CONCLUSION OF LAW

Traumatic arthritis of the right ankle was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.102 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background 

As a result of its decision to grant entitlement to service 
connection for traumatic arthritis of the right ankle, the 
Board finds that any failure on the part of VA to notify 
and/or develop the claim pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009) (VCAA), cannot be considered 
prejudicial to the Veteran.  The Board will therefore proceed 
to a review of the claim on the merits.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a Veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Veteran's separation record reflects his military 
occupation during service was that of military policeman.  

The Veteran's service treatment records do not reflect any 
complaints or treatment with respect to the right ankle.

Beginning with a January 2007 letter that accompanied his 
original application for compensation and consistently 
thereafter, the Veteran maintained that he injured his ankle 
during guard duty as a result of a fall from a garbage truck 
at Fort Myers, Virginia in 1943.  

The Veteran has further indicated in statements and testimony 
that he thereafter received treatment in service, and after 
service, in 1946, by a Dr. Friedman and at a VA facility that 
was located at the time in Baltimore, Maryland, near Johns 
Hopkins University.  

In a letter dated in September 2007, Dr. Greenberg indicated 
that he had been treating the Veteran for severe right ankle 
traumatic arthritis.  The examiner further noted that the 
Veteran had apparently sustained an ankle fracture in 1943 
while in the military, and that he believed the Veteran's 
right ankle posttraumatic degenerative arthritis was 
secondary to his service-related injury.  

The Veteran further testified in May 2009 that he began 
treating with Dr. Greenberg approximately 20 to 28 years ago 
for his right ankle problem (transcript (T.) at p. 5).


II.  Analysis

The Board has carefully reviewed the record and initially 
finds that it contains medical evidence documenting a current 
diagnosis of traumatic arthritis of the right ankle.  The 
Board further finds that the Veteran's statements with 
respect to the circumstances surrounding his injury during 
service and treatment thereafter are consistent and credible.  

Of course, as a result of the lack of evidence of continuing 
relevant treatment or complaints for many years after 
service, there must also be competent medical evidence 
linking the Veteran's traumatic right ankle arthritis to 
active service or a period of one year following service.  In 
this regard, while Dr. Greenberg's opinion linking the 
Veteran's right ankle arthritis did not contain a specific 
rationale for this conclusion, the Board finds implicit in 
his diagnosis of traumatic right ankle arthritis that Dr. 
Greenberg concluded that the Veteran's right ankle condition 
was consistent with traumatic injury and there is no post-
service evidence of any injury to the right ankle.  In 
addition, the Board further notes that this physician has 
been treating the Veteran over a long period of time for this 
disability, and may therefore be presumed to have gained 
greater insight as to the possible etiology of this disorder.  
Consequently, based on the above, the Board finds that Dr. 
Greenberg's opinion is entitled to at least some evidentiary 
weight.  The record also does not contain a medical opinion 
contradicting the opinion of Dr. Greenberg.  

Accordingly, based on all of the foregoing, the Board will 
afford the Veteran the benefit of the doubt under 38 U.S.C.A. 
§ 5107(b), and find that the evidence of record supports the 
grant of service connection for traumatic arthritis of the 
right ankle.  


ORDER

Service connection for traumatic arthritis of the right ankle 
is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


